272 F.2d 395
L. T. MONTFORD, A. Z. Handford and J. C. Hamilton, Appellants,v.UNITED STATES of America, Appellee.
No. 17818.
United States Court of Appeals Fifth Circuit.
November 23, 1959.

Vance Custer, Bainbridge, Ga., Zach H. Douglas, Jacksonville, Fla., Sol Altman, Charles F. Johnson, Thomasville, Ga., for defendants, J. C. Hamilton and L. T. Montford.
W. Howard Fowler, Asst. U.S. Atty., Frank O. Evans, U. S. Atty., Macon, Ga., for respondent.
Before RIVES, Chief Judge, and TUTTLE and JONES, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed. In the light of the argument by counsel for the appellants that the failure of the Government to call other witnesses shown to have had knowledge of the transactions would authorize the jury to infer that such witnesses would have testified favorably to appellants, it was not error for the United States Attorney, in his argument, to say: "The processes of this court are available to these defendants, and had they wanted one of these witnesses, right there they sit for them." There is nothing in this Court's decision in McClanahan v. United States, 5 Cir., 230 F.2d 919, 925, that conflicts with what we hold here.